    Case: 3:19-cv-00242-MJN Doc #: 26 Filed: 08/04/21 Page: 1 of 1 PAGEID #: 179




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


  MARK WINKLE,                                   : Case No. 3:19-cv-242
                                                 :
             Plaintiff,                          : District Judge Michael J. Newman
                                                 : Magistrate Judge Sharon L. Ovington
  vs.                                            :
                                                 :
  EDISON LEARNING, INC.,                         :
                                                 :
             Defendant.                          :


                                             NOTICE


        The discovery phase of this case has ended. No discovery motions or other matters

referred to the undersigned Judicial Officer remain pending. The case is presently set for

further proceedings, including trial, before United States District Judge Michael J. Newman.

The Clerk of Court is directed to note in the record that:

        1.        Referral of this case to the undersigned Judicial Officer has expired; and

        2.        No motions or other matters in this case remain pending before the
                  undersigned Judicial Officer.


August 4, 2021                                     s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge
